286 S.W.2d 151 (1956)
Ex parte Robert L. DAFFERN.
No. 28062.
Court of Criminal Appeals of Texas.
January 4, 1956.
Relator pro se.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
This is an original application for writ of habeas corpus brought by relator seeking his release from the Texas Prison System.
Relator is confined by virtue of sentences from the District Courts of Van Zandt, Titus and Hopkins Counties. The only order of cumulation which is questioned is that from Titus County. It reads as follows:
"Sentence to be Cumulative with sentence secured in Case of State vs. Robert L. Daffern, given March 4th 1944, in Van Zandt Co. in District Court and to run concurrent with sentence given Defendant in District Court of Hopkins Co."
The most recent expression of this Court on the question is Ex parte Bell, Tex.Cr. App., 272 S.W.2d 530. In that case, the order contained the number of the cause and the court in which the conviction was had. We held such order sufficient. Here, we have the date of the conviction and the court in which the conviction was had. We have concluded that this order contained sufficient information to tell the penitentiary authorities how long to detain relator.
The relief prayed for is denied.